DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aune et al. (U.S. Patent Application Publication 2003/0080464) in view of Pall et al. (U.S. Patent 6,074,869).  Regarding Claims 1-3, and 5, Aune et al., hereafter “Aune,” show that it is known to carry out a method of making a depth filter element (0002-0003) comprising the steps of spraying essentially continuous melt blown filaments onto a rotating mandrel to form a filament mass in contact with a conical press roller wherein the filaments are sprayed from three nozzles which are spaced apart along the length of the mandrel and one of the essentially continuous melt blown filaments produced from a first of the three nozzles forming an outer zone of the filament mass is formed in a spray pattern that overlaps in a desired amount with the spray pattern of an adjacent filament (Figures 5, 6, element 66, 68, 70; 0034-0037, 0046-0047, 0055, 0057, 0062), and spraying z-filaments across the filament mass (element 110, 44; 0048-0051).  Aune discloses the overlap as result effective (0034), but he does not specifically describe a percentage of overlap in spray patterns.  It would have been obvious to one of ordinary skill in the art to overlap Aune’s spray patters to an appropriate amount, such as that which is claimed, in order to achieve the desired connectivity of filaments between adjacent patterns (0034) and because where a general condition of a claim is disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).  Aune does not show the first nozzle angled towards the adjacent nozzle.  Pall et al., hereafter “Pall,” show that it is known to carry out a method of making a fibrous web article wherein a first nozzle is angled inwards at least 10 degrees towards an adjacent nozzle (Figures 5-6; Column 14, lines 32-67; Column 15, lines 1-15; Column 16, lines 53-67).  It would have been obvious to angle the first nozzle inwards towards an adjacent nozzle, as in Pall, during Aune’s method because angling the nozzles makes very uniform fibrous products with a very wide range of characteristics with precise lot to lot reproducibility (Pall, Column 17, lines 19-30).
Regarding Claims 6-8, Aune shows a machine making a depth filter (0002-0003) comprising a rotatable mandrel (81), a conical press roller (80), three nozzles which are spaced apart along the length of the mandrel (27-29), and a delivery system configured to spray z-filaments (44).  Aune discloses spray overlap as result effective (0034), but he does not specifically describe a percentage of overlap in spray patterns.  It would have been obvious to one of ordinary skill in the art to overlap Aune’s spray patters to an appropriate amount, such as that which is claimed, in order to achieve the desired connectivity of filaments between adjacent patterns (0034) and because where a general condition of a claim is disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).  Aune does not show the first nozzle angled towards the adjacent nozzle.  Pall shows that it is known to carry out a method of making a fibrous web article wherein a first nozzle is angled inwards at least 10 degrees towards an adjacent nozzle (Figures 5-6; Column 14, lines 32-67; Column 15, lines 1-15; Column 16, lines 53-67).  It would have been obvious to angle the first nozzle inwards towards an adjacent nozzle, as in Pall, during Aune’s method because angling the nozzles makes very uniform fibrous products with a very wide range of characteristics with precise lot to lot reproducibility (Pall, Column 17, lines 19-30).

Regarding Claims 9-10, Aune shows the method and machine of claims 1 and 6, respectively, above, including one wherein spraying the z-filaments comprises spraying the z-filaments with a delivery system in an oscillating pattern longitudinally across the filament mass (0035).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-10 have been considered but are moot because the new ground of rejection is based on the claims as-amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742